Dismissed and Memorandum Opinion filed November 20, 2008







Dismissed
and Memorandum Opinion filed November 20, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00928-CV
____________
 
DONALD M. LANCON, Appellant
 
V.
 
CARL DEAN PETERS, JOHN GUSTAFSON and RICHARD T.
GUSTAFSON, Appellees
 

 
On Appeal from the
10th District Court
Galveston County,
Texas
Trial Court Cause
No. 07-CV-0969
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 19, 2008.  Appellant filed a motion to
dismiss the appeal..  See Tex. R.
App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 20, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.